NUMBER 13-15-00550-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                           IN RE RICHARD FREYMANN


                       On Petition for Writ of Mandamus.


                                       ORDER
              Before Justices Garza, Benavides, and Longoria
                             Per Curiam Order

       Relator, Richard Freymann, filed a petition for writ of mandamus in the above

cause on November 20, 2015. Through this original proceeding, relator seeks to compel

the trial court to grant his motion for a protective order and motion for case management

order. The Court requests that the real party in interest, Angelica Moreno Gongora, or

any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
23rd day of November, 2015.




                              2